 

Exhibit 10.1

 

AMENDMENT TO THE

WALKER & DUNLOP, INC.

MANAGEMENT DEFERRED STOCK UNIT PURCHASE PLAN

 

THIS AMENDMENT TO THE WALKER & DUNLOP, INC. MANAGEMENT DEFERRED STOCK UNIT
PURCHASE PLAN (this “Amendment”), is made and adopted as of November 3, 2020 by
the Board of Directors (the “Board”) of Walker & Dunlop, Inc., a Maryland
corporation (the “Company”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Walker &
Dunlop, Inc. Management Deferred Stock Unit Purchase Plan (the “Plan”).

 

WHEREAS, the Plan may be amended by the Board at any time; and

 

WHEREAS, the Board desires to amend the Plan as set forth herein.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan be and hereby is amended as
follows:

 

1.Section 4(a) of the Plan is hereby amended by deleting the number “530,000”
and substituting the number “930,000” in lieu thereof.

 

2.This Amendment shall be and is hereby incorporated in and forms a part of the
Plan.

 

3.Except as set forth herein, the Plan shall remain in full force and effect.

 

*        *        *

 

 



 